Order entered March 18, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01303-CV

                               A.W.E., Appellant

                                      V.

                               D.M.F.N., Appellee

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-11265

                                    ORDER

      Before the Court is appellant’s March 16, 2020 second motion for extension

of time to file her brief. We GRANT the motion and ORDER appellant’s brief

due on or before April 23, 2020.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE